Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments, filed May 31, 2022, have been entered. Claims 4 has been cancelled. Claims 2, 3, 5, and 8-13 had previously been cancelled. Claims 1, 6, and 7 are currently pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kamran Emdadi on June 3, 2022.
The application has been amended as follows: 
In claim 1, line 12 “surface deformity that deviates” has been amended to --surface deformity portions that deviate--.
In claim 1, line 13 “from the regular rounded end portion” has been amended to --from a regular rounded end portion--.
In claim 7, line 2 “second cut-out portion” has been amended to --second curved portion--.

Reasons for Allowance
Claims 1, 6, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Breen (U.S. Publication No. 2021/0000026) is cited as being of interest for disclosing a pillow 1 comprising: a cylindrical U-shaped main pillow body 8 (Figure 4, paragraph 0288) with two ends each comprising affixing surfaces on surfaces of the two ends (paragraph 0288, where both the first extension 9 and the second extension 10 are connected to the middle section 8), wherein the affixing surfaces comprise an affixing material different from a material of the main pillow body 8 (paragraph 0288, where the extensions 9 and 10 can be affixed to the main pillow body by buttons, where the main pillow body 8 comprises section of fabric to conceal the connected between the main pillow body 8 and extensions 9 and 10) and two separatable pillow extensions 9 and 10 affixed to the U-shaped main pillow body 8 by at respective affixing surfaces (defined by the end surface of main pillow body 8, where the fastening arrangement is located) on one or more ends of the U-shaped main pillow body 8 (Figure 4), wherein the two pillow extensions are contoured and arcuately shaped angles (see annotated Figure 7, below, where the first portion forms a first angle and the second portion forms a second angle), and include a steeper sloped-angle on one side of each of the two pillow body extensions (defined by the first portion, see annotated Figure 7 below) than another side of the two pillow body extensions (see annotated Figure 7 below, where the first portion forms the inside of an arched shape where the extensions 9 and 10 become wider toward the end, and cause the second portion of the extensions to form a longer and wider arc than the first portion resulting in the first portion having a steeper angle, and additionally see Figures 8 and 9), wherein the two pillow extensions and 10 are larger in diameter than the main pillow body 8 (see Figures 4 and 9 where the ends 6 and 7 of extensions 9 and 10 are larger in diameter than the ends that are attached to pillow body 8, where the ends attached to pillow body 8 appear to have the same cross section as pillow body 8).

    PNG
    media_image1.png
    207
    345
    media_image1.png
    Greyscale


Aiken (U.S. Publication No. 2010/0175192) is cited as being of interest for teaching wherein a top portion of the U-shaped main pillow body 100 further comprises additional affixing surfaces 210 of the affixing material 620 (where the affixing material 610 of Aiken may comprise buttons, see paragraph 0022) on two sides of the top portion of the U-shaped main pillow body (Figures 1 and 6, and paragraph 0027).
Breen, either alone or in combination with Aiken, does not explicitly disclose one or more contoured and arcuately shaped surface deformity that deviates inwardly from the regular rounded end portions of the two pillow extensions and wherein the two pillow extensions are larger in diameter than the main pillow body. 
Hauer (U.S. Publication No. 2016/0007756) is cited as being of interest for disclosing one or more contoured and arcuately shaped surface deformity portions 24 and 26 that deviate inwardly from the regular rounded end portions of the pillow 10 (Figures 1 and 2). However, the pillow of Hauer is not a pillow extension, but rather constitutes the main body of the invention of Hauer, attached only to an optional strap 20 to hold the pillow in place when in use (such as in Figure 9) and there would be no motivation to alter the contours of the extensions of Breen with the pillow of Hauer, as the shape of Breen is used to support an infant in an upright position (see Breen, paragraph 0288), while the contours of Hauer are intended for use to support a user’s head in a variety of positions. As such, it would not have been obvious for one of ordinary skill in the art to modify Breen in the claimed manner as it would inhibit the proper functioning of the pillow of Breen in its designed manner. Furthermore, there is no disclosure, teaching, or suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of any independent claim may be reasonably maintained.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cassini (U.S. Patent No. 3,273,174) is cited as being of interest for disclosing a main pillow body 3 with detachable arms 7 and 8 on either side of the main pillow body (see Figure 2).
Mello (U.S. Patent No. 10,918,229) is cited as being of interest for teaching a U-shaped pillow 10, where a storage portion 11 for the pillow case 30 may be attached and detached from one of the two ends of the pillow (see Figure 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673